 1
                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   HUGO JOSE LUA,                    ) Case No. ED CV 19-758-DOC (SP)
                                       )
12                       Petitioner,   )
                                       )
13                 v.                  )           JUDGMENT
                                       )
14   FOSS, Warden,                     )
                                       )
15                       Respondent.   )
                                       )
16                                     )
17
18        Pursuant to the Memorandum and Order Summarily Dismissing Petition for
19 Writ of Habeas Corpus,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
             May 31, 2019
23 Dated: ___________________
24
                                        _______________________________
25
                                        HONORABLE DAVID O. CARTER
26                                      UNITED STATES DISTRICT JUDGE
27
28
